Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward R. Kohout appeals the district court’s order affirming the bankruptcy court’s order: (1) sustaining the Trustee’s objection to Kohout’s application for employment as counsel in the underlying bankruptcy proceeding, and (2) requiring Kohout to disgorge $24,000 in fees he received for legal services. We have reviewed the parties’ briefs and the record included on appeal and have found no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States Trustee v. Kohout, 513 B.R. 675 (N.D.W.Va.2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.